Name: 83/77/EEC: Commission Decision of 9 February 1983 amending the Decisions on the agricultural advisory committees
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-02-24

 Avis juridique important|31983D007783/77/EEC: Commission Decision of 9 February 1983 amending the Decisions on the agricultural advisory committees Official Journal L 051 , 24/02/1983 P. 0034 - 0041 Spanish special edition: Chapter 03 Volume 27 P. 0034 Portuguese special edition Chapter 03 Volume 27 P. 0034 *****COMMISSION DECISION of 9 February 1983 amending the Decisions on the agricultural advisory committees (83/77/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the rules on the composition and operation of the advisory committees for the various agricultural sectors were adopted by several Commission Decisions; Whereas experience of the working of the agricultural advisory committees has shown that the rules on their composition require adjustment, particularly as regards the setting up for sub-sections and the replacement of absent members; Whereas, for the sake of clarity and simplicity, all the amendments should be brought together in a single text and Commission Decisions 82/128/EEC (1) and 82/284/EEC (2) should consequently be repealed, HAS DECIDED AS FOLLOWS: Article 1 Articles 5, 6 and 7 of the following Decisions: - Decision 73/414/EEC on the Advisory Committee on Cereals (3), - Decision 73/416/EEC on the Advisory Committee on Milk and Milk Products (3), - Decision 73/417/EEC on the Advisory Committee on Beef and Veal (3), - Decision 73/418/EEC on the Advisory Committee on Pigmeat (3), - Decision 73/419/EEC on the Advisory Committee on Poultrymeat (3), - Decision 73/420/EEC on the Advisory Committee on Eggs (3), - Decision 73/423/EEC on the Advisory Committee on Fresh and Processed Fruit and Vegetables (3), - Decision 73/424/EEC on the Advisory Committee on Wine (3), - Decision 73/427/EEC on the Advisory Committee on Live Plants (3), - Decision 74/71/EEC on the Advisory Committee on Seeds (4), - Decision 76/784/EEC on the Advisory Committee on Questions of Agricultural Structure Policy (5), - Decision 81/376/EEC on the Advisory Committee on Sheepmeat and Goatmeat (6), as last amended by Decision 82/128/EEC, are hereby replaced by the following: 'Article 5 1. After consulting the Commission, the Committee shall elect a chairman for a period of three years. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. 2. The Committee shall elect two vice-chairmen for a period of three years. The vice-chairmen may not represent the same interest as the chairman. The election shall take place in accordance with the procedure laid down in paragraph 1. The Committee may, in accordance with the same procedure, elect other officers. In that case, the officers other than the chairman shall include not more than one representative of each interest represented on the Committee. The officers shall prepare and organize the work of the Committee. Article 6 1. Only the Commission representatives, the members of the Committee, or persons replacing them in their absence, and persons invited in accordance with paragraphs 3 and 4 may participate in or attend meetings. 2. Should a member be unable to attend a meeting, the organization or organizations to which a seat is allocated may appoint a person to take his place. This person shall be selected from a list drawn up by mutual agreement between the Commission and the organization or organizations in question and containing a number of names equal to half the total numbers of members representing the organization or organizations in question. This number shall be not less than one and not more than 10. The secretariat of the Committee must be informed of such replacement of a member at least seven days before a meeting. 3. At the request of an organization to which one or more seats are allocated, the chairman may, in agreement with the Commission staff, invite its general secretary or a member of its secretariat to attend the meetings of the Committee as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 4. At the request of an organization to which one or more seats are allocated, and when the matters on the agenda are of a highly technical nature outside the normal framework of the deliberations of the Committee, the chairman may, in agreement with the Commission staff, invite one or more experts to take part in the deliberations of the Committee. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the deliberations of the Committee as an expert. However, experts shall participate only in the discussion of the matter concerning which they were invited to attend. Article 7 In agreement with the Commission staff, the Committee may set up working groups to facilitate its work.' Article 2 Articles 5, 6 and 7 of Decisions 73/415/EEC on the special Rice Section of the Advisory Committee on Cereals (1) and 74/72/EEC on the special Silkworm Section of the Advisory Committee on Flax and Hemp (2), as last amended by Decision 82/128/EEC, are hereby replaced by the following: 'Article 5 1. After consulting the Commission, the Section shall elect a chairman for a period of three years. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. 2. The Section shall elect two vice-chairmen for a period of three years. The vice-chairmen may not represent the same interest as the chairman. The election shall take place in accordance with the procedure laid down in paragraph 1. The Section may, in accordance with the same procedure, elect other officers. In that case, the officers other than the chairman shall include not more than one representative of each interest represented on the Section. The officers shall prepare and organize the work of the Section. Article 6 1. Only the Commission representatives, the members of the Sections, or persons replacing them in their absence, and persons invited in accordance with paragraphs 3 and 4 may participate in or attend meetings. 2. Should a member be unable to attend a meeting, the organization or organizations to which a seat is allocated may appoint a person to take his place. This person shall be selected from a list drawn up by mutual agreement between the Commission and the organization or organizations in question and containing a number of names equal to half the total numbers of members representing the organization or organizations in question. This number shall be not less than one and not more than 10. The secretariat of the Section must be informed of such replacement of a member at least seven days before a meeting. 3. At the request of an organization to which one or more seats are allocated, the chairman may, in agreement with the Commission staff, invite its general secretary or a member of its secretariat to attend the meetings of the Section as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 4. At the request of an organization to which one or more seats are allocated, and when the matters on the agenda are of a highly technical nature outside the normal framework of the deliberations of the Section, the chairman may, in agreement with the Commission staff, invite one or more experts to take part in the deliberations of the Section. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the deliberations of the Section as an expert. However, experts shall participate only in the discussion of the matter concerning which they were invited to attend. Article 7 In agreement with the Commission staff, the Section may set up working groups to facilitate its work.' Article 3 Articles 5, 6 and 7 of Decision 73/421/EEC on the Advisory Committee on Oils and Fats (1), as last amended by Decision 82/128/EEC, are hereby replaced by the following: 'Article 5 After consulting the Commission, each Section shall elect a chairman and a vice-chairman for a period of three years. The vice-chairman may not represent the same interest as the chairman. Election shall be, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. The chairmen of the two Sections shall alternately chair the Committee for half of its term of office. The Committee or Section may, in accordance with the same procedure, elect other officers. In that case, the officers other than the chairman shall include not more than one representative of each interest represented on the Committee or Section. The officers shall prepare and organize the work of the Committee or Sections. Article 6 1. Only the Commission representatives, the members of the Committee or Sections, or persons replacing them in their absence, and persons invited in accordance with paragraphs 3 and 4 may participate in or attend meetings. 2. Should a member be unable to attend a meeting, the organization or organizations to which a seat is allocated may appoint a person to take his place. This person shall be selected from a list drawn up by mutual agreement between the Commission and the organization or organizations in question and containing a number of names equal to half the total numbers of members representing the organization or organizations in question. This number shall be not less than one and not more than 10. The secretariat of the Committee must be informed of such replacement of a member at least seven days before a meeting. 3. At the request of an organization to which one or more seats are allocated, the chairman may, in agreement with the Commission staff, invite its general secretary or a member of its secretariat to attend the meetings of the Committee or Sections as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 4. At the request of an organization to which one or more seats are allocated, and when the matters on the agenda are of a highly technical nature outside the normal framework of the deliberations of the Committee or Section, the chairman may, in agreement with the Commission staff, invite one or more experts to take part in the deliberations of the Committee or Section. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the deliberations of the Committee or Sections as an expert. However, experts shall participate only in the discussion of the matter concerning which they were invited to attend. Article 7 In agreement with the Commission staff, the Committee or Sections may set up working groups to facilitate their work.' Article 4 Articles 6, 7 and 8 of the following Decisions: - Decision 73/422/EEC on the Advisory Committee on Sugar (1), - Decision 73/426/EEC on the Advisory Committee on Hops (1), - Decision 73/428/EEC on the Advisory Committee on Flax and Hemp (1), as last amended by Decisions 82/128/EEC and 82/284/EEC, are hereby replaced by the following: 'Article 6 1. After consulting the Commission, the Committee shall elect a chairman for a period of three years. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. 2. The Committee shall elect two vice-chairmen for a period of three years. The vice-chairmen may not represent the same interest as the chairman. The election shall take place in accordance with the procedure laid down in paragraph 1. The Committee may, in accordance with the same procedure, elect other officers. In that case, the officers other than the chairman shall include not more than one representative of each interest represented on the Committee. The officers shall prepare and organize the work of the Committee. 3. The Joint Working Party shall elect from among its members a chairman and a vice-chairman for a period of one year. The election shall take place in accordance with the procedure laid down in paragraph 1. The vice-chairman may not represent the same interest as the chairman. They shall be chosen alternately from among the two interests represented. Article 7 1. Only the Commission representatives, the members of the Committees or persons replacing them in their absence, and persons invited in accordance with paragraphs 3, 4 and 7 may participate in or attend meetings. 2. Only the Commission representatives, the members of the Joint Working Party or persons replacing them in their absence, the chairman of the Committee and persons invited in accordance with paragraphs 5 and 7 may participate in or attend meetings of the Joint Working Party. 3. Should a Committee member be unable to attend a meeting, the organization or organizations to which a seat is allocated may appoint a person to take his place. This person shall be selected from a list drawn up by mutual agreement between the Commission and the organization or organizations in question and containing a number of names equal to half the total number of members representing the organization or organizations in question. This number shall be not less than one and not more than 10. The secretariat of the Committee must be informed of such replacement of a member at least seven days before a meeting. 4. At the request of an organization to which one or more seats are allocated, the chairman may, in agreement with the Commission staff, invite its general secretary or a member of its secretariat to attend the meetings of the Committee as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. 5. At the request of an organization to which one or more seats are allocated in the Joint Working Party, the chairman of the Joint Working Party may invite its general secretary or a member of its secretariat to attend the meetings of the Joint Working Party as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. 6. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 7. At the request of an organization to which one or more seats are allocated, and when the matters on the agenda are of a highly technical nature outside the normal framework of the deliberations of the Committee or Joint Working Party, the chairman may, in agreement with the Commission staff, invite one or more experts to take part in the deliberations of the Committee or Joint Working Party. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the deliberations of the Committee or Joint Working Party as an expert. However, experts shall participate only in the discussion of the matter concerning which they were invited to attend. Article 8 In agreement with the Commission staff, the Committee or Joint Working Party may set up working groups to facilitate its work.' Article 5 Articles 6, 7 and 8 of Decision 73/425/EEC on the Advisory Committee on Raw Tobacco (1), as last amended by Decision 82/128/EEC, are hereby replaced by the following: 'Article 6 1. After consulting the Commission, the Committee shall elect a chairman for a period of three years. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. 2. The Committee shall elect two vice-chairmen for a period of three years. The vice-chairman may not represent the same interest as the chairman. The election shall take place in accordance with the procedure laid down in paragraph 1. The Committee may, in accordance with the same procedure, elect other officers. In that case, the officers other than the chairman shall include not more than one representative of each interest represented on the Committee. The officers shall prepare and organize the work of the Committee. 3. The Joint Working Party shall elect from among its members a chairman and a vice-chairman for a period of one year. The election shall take place in accordance with the procedure laid down in paragraph 1. The vice-chairman may not represent the same interest as the chairman. They shall be chosen alternately from among the two interests represented. Article 7 1. Only the Commission representatives, the members of the Committees or persons replacing them in their absence, and persons invited in accordance with paragraphs 3, 4 and 7 may participate in or attend meetings. 2. Only the Commission representatives, the members of the Joint Working Party or persons replacing them in their absence, the chairman of the Committee and persons invited in accordance with paragraphs 5 and 7 may participate in or attend meetings of the Joint Working Party. 3. Should a Committee member be unable to attend a meeting, the organization or organizations to which a seat is allocated may appoint a person to take his place. This person shall be selected from a list drawn up by mutual agreement between the Commission and the organization or organizations in question and containing a number of names equal to half the total number of members representing the organization or organizations in question. This number shall be not less than one and not more than 10. Each of the members representing public undertakings may be replaced, on submission of written notification by the public undertaking which they represent. The secretariat of the Committee must be informed of such replacement of a member at least seven days before a meeting. 4. At the request of an organization to which one or more seats are allocated in the Committee, the chairman of the Committee may, in agreement with the Commission staff, invite its general secretary or a member of its secretariat to attend the meetings of the Committee as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 5. At the request of an organization to which one or more seats are allocated in the Joint Working Party, the chairman of the Joint Working Party may, invite its general secretary or a member of its secretariat to attend the meetings of the Joint Working Party as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. 6. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 7. At the request of an organization to which one or more seats are allocated, and when the matters on the agenda are of a highly technical nature outside the normal framework of the deliberations of the Committee or Joint Working Party, the chairman may, in agreement with the Commission staff, invite one or more experts to take part in the deliberations of the Committee or Joint Working Party. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the deliberations of the Committee or Joint Working Party as an expert. However, experts shall participate only in the discussion of the matter concerning which they were invited to attend. Article 8 In agreement with the Commission staff, the Committee or Joint Working Party may set up working groups to facilitate its work.' Article 6 Articles 2, 6 and 7 of Decision 77/532/EEC setting up an Advisory Committee on Feedingstuffs (1), as last amended by Decision 82/128/EEC, are hereby replaced by the following: 'Article 2 The Committee shall set up: - a standing working group on statistics, - a standing working group on proteins, - a standing working group on dehydrated fodder, - a standing working group on peas and field beans. In agreement with the Commission staff, the Committee may set up other working groups to facilitate its work.' 'Article 6 1. After consulting the Commission, the Committee shall elect a chairman for a period of three years. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. 2. The Committee shall elect two vice-chairmen for a period of three years. The vice-chairmen may not represent the same interest as the chairman. The election shall take place in accordance with the procedure laid down in paragraph 1. The Committee may, in accordance with the same procedure, elect other officers. In that case, the officers other than the chairman shall include not more than one representative of each interest represented on the Committee. The officers shall prepare and organize the work of the Committee. Article 7 1. Only the Commission representatives, the members of the Committee, or persons replacing them in their absence, and persons invited in accordance with paragraphs 3 and 4 may participate in or attend meetings. 2. Should a member be unable to attend a meeting, the organization or organizations to which a seat is allocated may appoint a person to take his place. This person shall be selected from a list drawn up by mutual agreement between the Commission and the organization or organizations in question and containing a number of names equal to half the total number of members representing the organization or organizations in question. This number shall be not less than one and not more than 10. The secretariat of the Committee must be informed of such replacement of a member at least seven days before a meeting. 3. At the request of an organization to which one or more seats are allocated on the Committee, the chairman may, in agreement with the Commission staff, invite its general secretary or a member of its secretariat to attend the meetings of the Committee as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 4. At the request of an organization to which one or more seats are allocated, and when the matters on the agenda are of a highly technical nature outside the normal framework of the deliberations of the Committee, the chairman may, in agreement with the Commission staff, invite one or more experts to take part in the deliberations of the Committee. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the deliberations of the Committee as an expert. However, experts shall participate only in the discussion of the matter concerning which they were invited to attend.' Article 7 Articles 5, 6 and 7 of Decision 76/410/EEC setting up the Advisory Committee on Social Questions affecting Farmers and the Members of their Families (1), as last amended by Decision 82/128/EEC, are hereby replaced by the following: 'Article 5 1. After consulting the Commission, the Committee shall elect a chairman for a period of three years. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. 2. The Committee shall elect two vice-chairmen for a period of three years. The vice-chairmen may not represent the same interest as the chairman. The election shall take place in accordance with the procedure laid down in paragraph 1. The officers shall prepare and organize the work of the Committee. Article 6 1. Only the Commission representatives, the members of the Committee, or persons replacing them in their absence, and persons invited in accordance with paragraphs 3 and 4 may participate in or attend meetings. 2. Should a member be unable to attend a meeting, the organization or organizations to which a seat is allocated may appoint a person to take his place. This person shall be selected from a list drawn up by mutual agreement between the Commission and the organization or organizations in question and containing a number of names equal to half the total number of members representing the organization or organizations in question. This number shall be not less than one and not more than 10. The secretariat of the Committee must be informed of such replacement of a member at least seven days before a meeting. 3. At the request of an organization to which one or more seats are allocated, the chairman may, in agreement with the Commission staff, invite its general secretary or a member of its secretariat to attend the meetings of the Committee as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 4. At the request of an organization to which one or more seats are allocated, and when the matters on the agenda are of a highly technical nature outside the normal framework of the deliberations of the Committee, the chairman may, in agreement with the Commission staff, invite one or more experts to take part in the deliberations of the Committee. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the deliberations of the Committee as an expert. However, experts shall participate only in the discussion of the matter concerning which they were invited to attend. Article 7 In agreement with the Commission staff, the Committee may set up working groups to facilitate its work.' Article 8 In the Danish texts of the Decisions on the agricultural advisory committees and the instruments amending those Decisions, the term 'udvalg' is hereby replaced by 'komitÃ ©'. Article 9 Decisions 82/128/EEC and 82/284/EEC are hereby repealed. Article 10 This Decision shall take effect on 9 February 1983. Done at Brussels, 9 February 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 58, 2. 3. 1982, p. 26. (2) OJ No L 126, 8. 5. 1982, p. 25. (3) OJ No L 355, 24. 12. 1973. (4) OJ No L 52, 23. 2. 1974. (5) OJ No L 273, 6. 10. 1976. (6) OJ No L 145, 3. 6. 1981. (1) OJ No L 355, 24. 12. 1973. (2) OJ No L 52, 23. 2. 1974. (1) OJ No L 355, 24. 12. 1973. (1) OJ No L 355, 24. 12. 1973. (1) OJ No L 355, 24. 12. 1973. (1) OJ No L 211, 19. 8. 1977. (1) OJ No L 106, 23. 4. 1976.